IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42545

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 685
                                               )
       Plaintiff-Respondent,                   )   Filed: October 30, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
LUIS ANGEL SAUCEDO,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Appeal from judgment of conviction, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Luis Angel Saucedo pleaded guilty to injury to child, felony, Idaho Code § 18-1501(1).
The parties entered into a binding I.C.R. 11 plea agreement. Pursuant to the plea agreement,
Saucedo waived his right to appeal his sentence. The district court imposed a unified ten-year
sentence, with four years determinate.     Saucedo appeals, contending that his sentence is
excessive.
       We hold that Saucedo’s appellate challenge to the excessiveness of his sentence has been
waived by his plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133
P.3d 1251, 1252 (Ct. App. 2006). Saucedo’s plea agreement contained a clause which required
Saucedo to waive his right to appeal his sentence. Accordingly, we dismiss Saucedo’s appeal.

                                               1